       Case 1:18-cv-00252-YK-EB Document 71 Filed 03/22/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAMAR DOUGLAS,                           :
    Plaintiff                            :
                                         :              No. 1:18-cv-00252
             v.                          :
                                         :              (Judge Kane)
RICH KUSTENBAUDER, et al.,               :
     Defendants                          :

                                      ORDER

      AND NOW, on this 22nd day of March 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ motion for summary judgment (Doc. No. 63) is GRANTED;

      2. The Clerk of Court is directed to enter judgment in favor of Defendants Rich
         Kustenbauder, Candace Snyder, William Dreibelbis, Eric Tice, Dorina Varner,
         Michael Wenerowicz, Trevor Wingard, Joseph Silva, Tracy Smith, William Nicklow,
         and the Pennsylvania Department of Corrections and against Plaintiff Lamar Douglas;
         and

      3. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
